DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Cha et al. (US 2015/0270053).
Regarding claim 1, Cha et al. (figures 1-3 and para 0042-0068) discloses a magnetic body (50); and a conductor (40) embedded in the magnetic body, wherein the conductor includes a first conductor (41), and a second conductor (42) covering a periphery of the first conductor. (see conductor 42 covering periphery sides of the conductor 41)
claim 2, Cha et al. (figures 2-3) discloses wherein the first conductor is formed by a metal plate (see para 0054), and the second conductor is formed by an electroplated layer (see para 0055). 
Regarding claim 3, Cha et al. (figures 2-3) discloses wherein an insulating layer (30) covering a periphery of the second conductor (see para 0066). 
Regarding claim 4, Cha et al. (figures 1-3) discloses wherein the conductor includes a conductor pattern patterned to a predetermined planar shape (see figure 1), a first terminal part electrically connected to one of the conductor pattern (see figure 2), and a second terminal part electrically connected to the other end of the conductor pattern (see figure 2), wherein the first terminal part and the second terminal part are partially exposed from the magnetic body. (see para 0067-0068)
Regarding claim 6, Cha et al. (figures 1-2 and para 0067-0068) discloses a pair of electrodes formed on an outer side of the magnetic body (see figure 2), wherein one of the pair of electrodes is electrically connected to a part of the first terminal part exposed from the magnetic body (see figure 2), and the other of the pair of electrodes is electrically connected to a part of the second terminal part exposed from the magnetic body (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Fouquet et al. (US 2008/0061631).
Regarding claim 5, Cha et al. (figures 1-3 and para 0042-0068) discloses wherein the conductor pattern is patterned to a spiral planar shape (see figure 1), the first terminal part is integrally formed on the conductor pattern at one end of the conductor pattern (see figures 1-2). Cha et al. does not expressly disclose the second terminal part is arranged independently of the conductor pattern and the first terminal part, and the other end of the conductor pattern is electrically connected to the second terminal part via a metal wire. 
Fouquet et al. (figure 3 and para 0022) discloses the second terminal part is arranged independently of the conductor pattern and the first terminal part (see figure 3), and the other end of the conductor pattern is electrically connected to the second terminal part via a metal wire (54). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the second terminal part is arranged independently of the conductor pattern and the first terminal part, and the other end of the conductor pattern is electrically connected to the second terminal part via a metal wire as taught by Fouquet et al. to the inductive device of Cha et al. so as to simplify the design structure of the inductive device which will save in production cost and also give the user the capability to design the metal wire to act as a switch by closing (or opening) an electrical circuit.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Wang et al. (US 2015/0035640).
Regarding claim 7, Cha et al. (figures 1-3 and para 0042-0068) discloses all the limitations as noted above but does not expressly discloses wherein an interval of immediately adjacent patterns of the conductor pattern along a width direction thereof in a longitudinal section is smaller than a thickness of the first conductor.
Wang et al (para 0026) discloses wherein an interval of immediately adjacent patterns of the conductor pattern along a width direction thereof in a longitudinal section is smaller than a thickness of the first conductor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an interval of immediately adjacent patterns of the conductor pattern along a width direction thereof in a longitudinal section is smaller than a thickness of the first conductor as taught by Wang et al. to the inductive device of Cha et al. so as to allow for the inductive device to have improved characteristics such as reducing the direct current resistance and increasing the saturation current.


4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Jung et al. (US 2006/0152321).
Regarding claim 8, Cha et al. (figures 1-3 and para 0042-0068) discloses all the limitations as noted above but does not expressly discloses wherein a cross sectional shape of the conductor along a width direction thereof is approximately rectangular. 
figure 3 and para 0033) discloses wherein a cross sectional shape of the conductor along a width direction thereof is approximately rectangular.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a cross sectional shape of the conductor along a width direction thereof is approximately rectangular as taught by Jung et al. to the inductive device of Cha et al. so as to allow for the inductive device to have an improved skin effect and great heat dissipation properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RONALD HINSON/Primary Examiner, Art Unit 2837